DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (previously cited in Office Action 11/22/2021) in view of Nogami et al. (US 2018/0324770).
	Regarding claim 1, Chatterjee et al. discloses a base station (as disclosed in sections 0034-0036), comprising:  
control circuitry (higher layer processor as disclosed in section 0050), which, in operation, configures precoding granularity (as disclosed in sections 0100-0104), that is information on the time resources to which one precoding is applied among a plurality of time resource (as disclosed in section 0079) is used for a repetition of control information (as disclosed in sections 0085 and 0136); and 

Chatterjee et al. does not specifically disclose the precoding granularity is uniquely associated with a Resource Element Group (REG) bundle size in a control resource set where the control information is mapped, and the base station implicitly indicates the precoding granularity to the terminal by indicating the REG bundle size to the terminal.
However, Nogami et al. discloses a precoding granularity (see section 0350) that is uniquely associated with a Resource Element Group (REG) bundle size in a control resource set (CORESET) where the control information is mapped, and a base station (gNB 160 as disclosed in section 0351) implicitly indicates the precoding granularity to the terminal by indicating the REG bundle size to the terminal (as disclosed in section 0350, wherein REG bundling is configured to define increased precoding granularities as disclosed in section 0350).  Therefore, it would have been obvious to one skilled in the art before the filing date of the present invention to modify the device of the Chatterjee et al. with the teachings of Nogami et al. since Nogami et al. states the invention improves channel estimation accuracy based on the configuration of the control information (see section 0275).
Regarding claim 8, Chatterjee et al. discloses a terminal (see Fig. 3) comprising:
control circuitry (see Fig. 3, block 302, see sections 0046-0047), which, in operation, identifies a precoding granularity (as disclosed in sections 0100-0104 and 0136), that is information on the time resources to which one precoding is applied among a plurality of time resource (as disclosed in section 0079) is used for a repetition of control information (as disclosed in sections 0085 and 0136); and

Chatterjee et al. does not specifically disclose the precoding granularity is uniquely associated with a Resource Element Group (REG) bundle size in a control resource set where the control information is mapped, and the base station implicitly indicates the precoding granularity to the terminal by indicating the REG bundle size to the terminal.
However, Nogami et al. discloses a precoding granularity (see section 0350) that is uniquely associated with a Resource Element Group (REG) bundle size in a control resource set (CORESET) where the control information is mapped, and a base station (gNB 160 as disclosed in section 0351) implicitly indicates the precoding granularity to the terminal by indicating the REG bundle size to the terminal (as disclosed in section 0350, wherein REG bundling is configured to define increased precoding granularities as disclosed in section 0350).  Therefore, it would have been obvious to one skilled in the art before the filing date of the present invention to modify the device of the Chatterjee et al. with the teachings of Nogami et al. since Nogami et al. states the invention improves channel estimation accuracy based on the configuration of the control information (see section 0275).
	Regarding claims 9 and 10, the claimed method includes features corresponding to the above rejection of claims 1 and 8, which is applicable hereto.  



Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 25, 2022